Exhibit 10.1

AGREEMENT

THIS AGREEMENT (“Agreement”), dated as of July 2, 2012, is entered into by and
between BMC Software, Inc., a Delaware corporation (the “Company”), and Elliott
Associates, L.P., a Delaware limited partnership, and Elliott International,
L.P., a Cayman Islands limited partnership (together, the “Stockholders”).

WITNESSETH:

WHEREAS, the Stockholders are currently the beneficial owners of approximately
10,419,000 shares (the “Shares”) of the common stock, par value $0.01 per share,
of the Company (“Common Stock”), which represents approximately 6.55% of the
issued and outstanding shares of Common Stock;

WHEREAS, the Stockholders have given notice to the Company of their intention to
(i) nominate Thomas Hogan, Carl James Schaper, John Dillon and Andreas Mattes
(the “Contested Election”) and (ii) bring before the Company’s stockholders the
proposal described in the Elliott Proxy Statement (as defined below), in each
case at the 2012 annual meeting of the Company’s stockholders scheduled to be
held on July 25, 2012 (the “2012 Meeting”);

WHEREAS, the Stockholders are currently engaged in a solicitation of proxies
from the Company’s stockholders with respect to the matters described in the
immediately preceding recital;

WHEREAS, the Stockholders have made a number of filings with the Securities and
Exchange Commission (the “SEC”) in connection with such solicitation and the
Contested Election, including the Stockholders’ definitive proxy statement,
filed with the SEC on June 14, 2012 (the “Elliott Proxy Statement”)

WHEREAS the Company has accepted the Stockholders’ nominations for each of Carl
James Schaper and John Dillon (together, the “Nominees”) as candidates for
election to the Board; and

WHEREAS, the Company and the Stockholders desire to resolve the Contested
Election and all matters related thereto and, in furtherance thereof, undertake
the actions and agreements contained herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements of the parties contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound hereby, agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

BOARD OF DIRECTORS

1.1 Director Nominees

Having considered the request of the Stockholders that the Nominees be nominated
for election to the Company’s board of directors (the “Board”) at the 2012
Meeting, the Corporate Governance & Nominating Committee of the Board (the
“Nominating Committee”) has reviewed the nominations and questionnaires and has
recommended that the Board nominate the Nominees for election as directors of
the Company at the 2012 Meeting on the terms set out in this Agreement. For the
avoidance of doubt, in addition to the Nominees, the Company intends to also
nominate the ten incumbent directors for re-election at the 2012 Meeting. Based
upon such recommendation, concurrent with the execution and delivery of this
Agreement, the Board (i) has increased the size of the Board by two directors
(to a total of 12 directors), effective as of the 2012 Meeting and (ii) has
determined and agreed to nominate the Nominees for election as directors of the
Company at the 2012 Meeting, and to prepare, file with the Securities and
Exchange Commission and disseminate to the Company’s stockholders supplemental
proxy soliciting materials describing the terms of this Agreement. If a Nominee
is elected by the Company’s stockholders to serve as a director on the Board at
the 2012 Meeting, such Nominee shall serve until the annual meeting of
stockholders of the Company in 2013 (the “2013 Meeting”), or until his earlier
death, resignation, disqualification or removal. The Stockholders acknowledge
and agree that the Company shall be under no obligation to nominate any Nominee
or any other designee of the Stockholders for election to the Board at the 2013
Meeting.

The size of the Board may be increased to more than 12 directors during the
Covered Period (as defined below) only (i) after the 2012 Meeting and (ii) upon
a unanimous vote of the Board.

The Company (A) shall use commercially reasonable efforts to convene and hold
the 2012 Meeting on July 25, 2012 or as soon thereafter as is reasonably
practicable and (B) shall use the same solicitation efforts on behalf of the
Nominees as for all other nominees.

The Company agrees that if any Nominee is unable to serve as a director during
the Covered Period as a result of death or disability, the Stockholders shall be
entitled to nominate a substitute person to fill the resulting vacancy, subject
to the approvals of the Nominating Committee and of the Board, in each case
after consideration of the substitute person in good faith and exercising its
fiduciary duties.

1.2 Committee Participation

Immediately following the 2012 Meeting, the Board shall hold a meeting of the
Board at which it shall appoint (a) Carl James Schaper to the Compensation
Committee and (b) John Dillon to the M&A Committee.

ARTICLE 2

COVENANTS

 

2



--------------------------------------------------------------------------------

2.1 Covenants of the Stockholders

 

  (a) The Stockholders hereby irrevocably withdraw their notice of intention to
nominate directors and present a proposal at the 2012 Annual Meeting, as
described in the Elliott Proxy Statement, subject to the Company’s compliance
with the first paragraph of Section 1.1 of this Agreement.

 

  (b) The Stockholders shall (i) immediately cease, and shall cause their
respective affiliates to cease, any and all solicitation efforts in connection
with the Contested Election and (ii) promptly notify the staff of the SEC in
writing that they are terminating the Contested Election and the solicitation
pursuant to the Elliott Proxy Statement.

 

  (c) The Stockholders shall not vote, deliver or otherwise use any proxies that
may have been received to date pursuant to the Contested Election.

 

  (d) Each of the Stockholders agrees with the Company that, at the 2012
Meeting, it shall vote all of the shares of Common Stock beneficially owned by
it:

 

  (i) for each of the Company’s nominees for election to the Board; and

 

  (ii) in favor of each of the other matters being voted on at the 2012 Meeting
as described in the Company’s Proxy Statement on Schedule 14A, filed with the
SEC on June 6, 2012.

 

  (e) Each of the Stockholders agrees with the Company that, during the period
commencing on the date hereof and ending on the date when this Agreement
terminates in accordance with Section 4.1 (the “Covered Period”), it shall not,
and shall cause each of its affiliates or any of their respective directors,
officers, partners, members and agents (acting in such capacity) (collectively,
“Representatives”) not to, in any manner, directly or indirectly, alone or in
concert with others:

 

  (i) effect or seek to effect, whether alone or in concert with others, any
tender or exchange offer, merger, consolidation, acquisition, scheme,
arrangement, business combination, recapitalization, reorganization, sale or
acquisition of material assets, liquidation, dissolution or other extraordinary
transaction involving the Company or any of its subsidiaries or joint ventures
or any of their respective securities (each, an “Extraordinary Transaction”);
provided, however, that this clause (i) shall not preclude the tender by a
Stockholder of any securities of the Company into any tender or exchange offer
or vote by a Stockholder of any voting securities of the Company with respect to
any Extraordinary Transaction;

 

  (ii)

form, join, encourage, influence, advise or in any way participate in a
“partnership, limited partnership, syndicate or other group” (within the

 

3



--------------------------------------------------------------------------------

  meaning of Section 13(d)(3) of the United States Securities Exchange Act of
1934 (the “Exchange Act”)) with respect to any securities of the Company (other
than any “group” solely among the Stockholders and their affiliates (the
“Stockholder Affiliates”); provided that the Stockholder Affiliates shall not
include either competitors of the Company or companies in the computer software
industry) or otherwise in any manner agree, attempt, seek or propose to deposit
any securities of the Company or any securities convertible or exchangeable into
or exercisable for any such securities in any voting trust or similar
arrangement, or subject any securities of the Company to any arrangement or
agreement with respect to the voting thereof, except as expressly set forth in
this Agreement;

 

  (iii) make, engage in, or in any way participate in, directly or indirectly,
any “solicitation” of proxies (as such terms are used in the proxy rules of the
SEC but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv)) or
consents to vote, or seek to advise, encourage or influence any person with
respect to the voting of any securities of the Company for the election of
individuals to the Board or to approve stockholder proposals, or become a
“participant” in any contested “solicitation” for the election of directors with
respect to the Company (as such terms are defined or used under the Exchange
Act), other than a “solicitation” or acting as a “participant” in support of all
of the nominees of the Board at any stockholder meeting;

 

  (iv) make or be the proponent of any stockholder proposal (pursuant to Rule
14a-8 under the Exchange Act or otherwise);

 

  (v) (A) call or seek to call any meeting of stockholders, including by written
consent, (B) seek representation on the Board, except as set forth herein,
(C) seek the removal of any member of the Board, (D) solicit consents from
stockholders, (E) conduct a referendum of stockholders or (F) make a request for
any stockholder list or other similar Company records;

 

  (vi) sell, offer or agree to sell, all or substantially all, directly or
indirectly, through swap or hedging transactions or otherwise, voting rights
decoupled from the underlying Common Stock held by the Stockholders to any Third
Party (as defined below);

 

  (vii)

take any action, alone or in concert with others, in support of or make any
proposal or request that constitutes: (A) advising, controlling, changing or
influencing the Board or management of the Company, including any plans or
proposals to change the number or term of directors or (except as provided in
Section 1.1) to fill any vacancies on the Board, (B) any material change in the
capitalization or dividend policy of the Company, (C) any other material change
in the Company’s management, business or corporate structure, (D) seeking to
have the Company waive, or make amendments or modifications to, the Company’s
Certificate of Incorporation or Bylaws, or other actions which may impede the

 

4



--------------------------------------------------------------------------------

  acquisition of control of the Company by any person, (E) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (F) causing a class of equity
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;

 

  (viii) enter into any discussions, negotiations, agreements or understandings
with any Third Party with respect to the foregoing, or advise, assist,
intentionally encourage or seek to persuade any Third Party to take any action
with respect to any of the foregoing, or otherwise take or cause any action
inconsistent with any of the foregoing; or

 

  (ix) request, directly or indirectly, any amendment or waiver of the foregoing
matters.

For purposes of this Agreement, the terms “affiliate” and “associate” shall have
the respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act, and the term “Third Party” shall mean any person or entity that is
not a party to this Agreement or an affiliate thereof, a member of the Board, a
director or officer of the Company, or legal counsel to any party to this
Agreement.

The foregoing provisions of this Section 2.1(e) shall not be deemed to prohibit
the Stockholders and their Representatives from (i) communicating privately with
the Company’s directors, officers or advisors so long as such communications are
not intended to, and would not reasonably be expected to, require any public
disclosure of such communications, (ii) publicly commenting on an Extraordinary
Transaction after the date hereof, or (iii) negotiating with a Third Party which
has entered into a publicly-announced binding written agreement with the Company
providing for a transaction to acquire the Company, to be an equity participant
or lender in such acquisition proposal.

 

  (f) The Stockholders shall, and shall cause their applicable affiliates to
promptly file an amendment to their Schedule 13D reporting entry into this
Agreement, amending applicable items to conform to their obligations hereunder
and appending or incorporating by reference this Agreement as an exhibit
thereto. The Stockholders shall provide the Company with a copy of such
amendment to their Schedule 13D within a reasonable period (and, in any event,
at least one business day) in advance of filing such amendment with the SEC in
order to provide the Company with a reasonable opportunity to review and comment
on such materials. The Stockholders shall, in good faith, take into
consideration the comments received from the Company on such amendment and shall
take reasonable efforts to incorporate such comments into the applicable
materials.

 

  (g)

In accordance with the terms of the confidentiality agreement (the
“Confidentiality Agreement”), dated June 4, 2012, entered into by and between
the Stockholders and the Company, the Stockholders shall promptly certify to the
destruction of the

 

5



--------------------------------------------------------------------------------

originals and all copies of the Produced Documents (as defined in the
Confidentiality Agreement), subject to the proviso in Section 6 thereof.

2.2 Covenants of the Company

 

  (a) The Company shall promptly file a Form 8-K reporting entry into this
Agreement and appending or incorporating by reference this Agreement as an
exhibit thereto.

 

  (b) The Company shall provide the Stockholders with copies of (i) the Form 8-K
referenced in clause (a) above and (ii) the supplemental proxy soliciting
materials describing the terms of this Agreement referenced in Section 1.1 or
other solicitation materials that contain statements related to the Stockholders
or the Nominees, in each case, within a reasonable period (and, in any event, at
least one business day) in advance of filing such materials with the SEC in
order to provide the Stockholders with a reasonable opportunity to review and
comment on such materials. The Company shall, in good faith, take into
consideration the comments received from the Stockholders on such materials and
shall take reasonable efforts to incorporate such comments into the applicable
materials.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations of the Stockholders

The Stockholders represent and warrant as follows:

 

  (a) The Stockholders have the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

 

  (b) This Agreement has been duly and validly authorized, executed and
delivered by the Stockholders, constitutes a valid and binding obligation and
agreement of the Stockholders and is enforceable against the Stockholders in
accordance with its terms.

 

  (c) The Stockholders, together with their affiliates, beneficially own,
directly or indirectly, an aggregate of approximately 10,419,000 shares of
Common Stock and such shares of Common Stock constitute all of the Common Stock
beneficially owned by the Stockholders and their affiliates.

 

  (d) To the knowledge of the Stockholders, each of the Nominees (A) is
“independent” under the NASDAQ Stock Market, Inc. listing standards and Rule
10A-3 of the Exchange Act and (B) is not an “interested person”, as defined in
the Investment Company Act of 1940, as amended, of the Stockholders.

3.2 Representations of the Company

The Company represents and warrants as follows:

 

6



--------------------------------------------------------------------------------

  (a) The Company has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.

 

  (b) This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company and is enforceable against the Company in accordance
with its terms.

ARTICLE 4

TERMINATION

4.1 Termination

This Agreement shall remain in full force and effect until the earliest of:

 

  (a) The Company’s material breach of its obligations under Section 1.1 or 1.2
of this Agreement, provided that (if such breach is curable) the Shareholders
have provided written notice to the Company of such breach and such breach has
not been cured within a five day period;

 

  (b) the date that is 30 days prior to the expiration of the earlier of the
Company’s advance notice period for the nomination of directors or the Company’s
advance notice period for the submission of proposals at the 2013 Meeting, which
dates shall only be deemed to refer the notice periods as established by the
Company’s Amended and Restated Bylaws and shall not, in any event, be deemed to
refer to the date for submission of stockholder proposals as established by Rule
14a-8 of the Exchange Act;

 

  (c) the date that each of the Nominees has resigned or been removed from any
one or more committee(s) of the Board to which such Nominee has been appointed,
other than as a result of their inability to serve; and

 

  (d) such other date established by mutual written agreement of the Company and
the Stockholders.

4.2 Effect of Termination

Article 5 shall survive the termination of this Agreement. No termination
pursuant to Section 4.1 shall relieve any party hereto from liability for any
breach of this Agreement prior to such termination.

ARTICLE 5

GENERAL

5.1 Notices

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given to a party if
delivered in person or

 

7



--------------------------------------------------------------------------------

sent by overnight delivery (providing proof of delivery) to the party at the
following addresses (or at such other address for a party as shall be specified
by like notice) on the date of delivery, or if by facsimile, upon confirmation
of receipt:

 

If to the Company:

  

BMC Software, Inc.

2101 CityWest Boulevard

Houston, TX 77042-2827

Attention: Patrick K. Tagtow

Telephone: 713-918-3301

Facsimile: 713-918-8000

with a copy (which shall not constitute notice) to

  

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: David C. Karp

Telephone: 212-403-1327

Facsimile: 212-403-2327

If to the Stockholders and any of their Representatives

  

c/o Elliott Management Corporation

40 West 57th Street

New York, NY 10019

Attention: Jesse Cohn

Telephone: 212-478-2870

Facsimile: 212-478-2871

with a copy (which shall not constitute notice) to

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Marc Weingarten

                  David Rosewater

Telephone: 212-756-2000

Facsimile: 212-593-5955

5.2 No Third-Party Beneficiaries

Nothing in this Agreement, whether express or implied, is intended to or shall
confer any rights, benefits or remedies under or by reason of this Agreement on
any persons other than the parties hereto, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
persons to any party.

5.3 Communications

 

8



--------------------------------------------------------------------------------

The parties agree that the press release attached as Exhibit A will be issued
upon execution of this Agreement.

During the Covered Period, each party hereto shall refrain from making, causing
to be made, or allowing any of its Representatives from making, any public
statement or announcement that disparages the business or any current or former
officers, employees, or directors of the other. The foregoing shall not prevent
(i) any public statement or announcement with respect to an Extraordinary
Transaction that is publicly announced by the Company after the date of this
Agreement, (ii) the making of any factual statement as required by applicable
legal process, subpoena, or legal requirement or as part of a response to a
request for information from any governmental authority with jurisdiction over
the party from whom information is sought.

5.4 Governing Law

This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware, without regard to the conflict of law principles thereof.
The parties and their respective Representatives: (a) irrevocably and
unconditionally consent and submit to the jurisdiction of the state and federal
courts located in the State of Delaware for purposes of any action, suit or
proceeding arising out of or relating to this Agreement; (b) agree that service
of any process, summons, notice or document by U.S. registered mail to the
address set forth in Section 5.1 of this Agreement shall be effective service of
process for any action, suit or proceeding brought against them; (c) irrevocably
and unconditionally waive any objection to the laying of venue of any action,
suit or proceeding arising out of or relating to this Agreement in any state or
federal court located in the State of Delaware; and (d) irrevocably and
unconditionally waive the right to plead or claim, and irrevocably and
unconditionally agree not to plead or claim, that any action, suit or proceeding
arising out of or relating to this Agreement that is brought in any state or
federal court located in the State of Delaware has been brought in an
inconvenient forum.

5.5 Assignment

This Agreement shall be binding upon and inure to the benefit of and be
enforceable only by the parties hereto. No party to this Agreement may assign
its rights or delegate its obligations under this Agreement, whether by
operation of law or otherwise.

5.6 Amendments; Waivers

This Agreement may only be amended pursuant to a written agreement executed by
all the parties, and no waiver of compliance with any provision or condition of
this Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

5.7 Entire Agreement

 

9



--------------------------------------------------------------------------------

This Agreement constitutes the entire agreement of all the parties and
supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter hereof. No representation,
warranty, promise, inducement or statement of intention has been made by any
party which is not contained in this Agreement and no party shall be bound by,
or be liable for, any alleged representation, promise, inducement or statement
of intention not contained herein. The parties expressly disclaim reliance on
any information, statements, representations or warranties regarding the subject
matter of this Agreement other than the terms of this Agreement.

5.8 Counterparts

This Agreement may be executed in any number of counterparts (including by
facsimile transmission), each of which shall be deemed to be an original, but
all of which together shall constitute one binding agreement on the parties,
notwithstanding that not all parties are signatories to the same counterpart.

5.9 Expenses

All attorneys’ fees, costs and expenses incurred in connection with this
Agreement and all matters related hereto will be paid by the party incurring
such fees, costs or expenses.

5.10 Captions

The captions contained in this Agreement are for convenience only and shall not
affect the construction or interpretation of any provisions of this Agreement.

5.11 Specific Performance

The parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that such damage would not be adequately compensable in damages. It
is accordingly agreed that the parties are entitled to seek an injunction or
specific performance of the terms hereof in addition to any other remedies at
law or in equity, and a party will not take any action, directly or indirectly,
in opposition to another party seeking relief on the grounds that any other
remedy or relief is available at law or in equity, and the parties further agree
to waive any requirement for the security or posting of any bond in connection
with such remedy or relief.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

BMC SOFTWARE, INC. By:   /s/ Patrick K. Tagtow Name:   Patrick K. Tagtow Title:
  Senior Vice President, General Counsel & Secretary

 

ELLIOTT ASSOCIATES, L.P. By:   Elliott Capital Advisors, L.P., as General
Partner By:   Braxton Associates, Inc., as General Partner By:   /s/ Elliot
Greenberg Name:   Elliot Greenberg Title:   Vice President

 

ELLIOTT INTERNATIONAL, L.P. By:  

Elliott International Capital Advisors Inc.,

as Attorney-in-Fact

By:   /s/ Elliot Greenberg Name:   Elliot Greenberg Title:   Vice President

[Signature Page to the Settlement Agreement between BMC Software, Inc. and
Elliott]



--------------------------------------------------------------------------------

EXHIBIT A

PRESS RELEASE

BMC Software, Inc. issued the following press release on July 3, 2012

 

LOGO [g375831g99r45.jpg]

BMC Software Announces Agreement with Elliott Management

Jim Schaper and John Dillon to be Added to BMC Slate

HOUSTON, July 03, 2012 – BMC Software, Inc. (NASDAQ: BMC) (the “Company” or
“BMC”), the recognized leader in Business Service Management, has reached an
agreement with Elliott Associates, L.P. and Elliott International, L.P., funds
affiliated with Elliott Management Corporation (collectively, “Elliott”) in
connection with the Company’s 2012 Annual Meeting of Stockholders scheduled for
July 25, 2012 (the “2012 Annual Meeting”).

Under the terms of the agreement, the BMC Board of Directors has increased the
size of the Board to 12 directors, effective as of the 2012 Annual Meeting.
After review by BMC’s Corporate Governance & Nominating Committee, John Dillon
and Jim Schaper have been added to the slate of existing BMC director candidates
recommended by the BMC Board for election at the 2012 Annual Meeting.

In addition, Elliott has withdrawn its notice of nomination of all of its
director candidates to the BMC Board and has agreed to vote its shares in favor
of each of the BMC Board’s nominees at the 2012 Annual Meeting. Furthermore,
Elliott has agreed to abide by certain “standstill” restrictions.

Upon the election of the revised slate, 11 of BMC’s 12 directors will be
independent. Also under the terms of the agreement, upon election, Mr. Dillon
will serve as a member of the Mergers and Acquisitions Committee and Mr. Schaper
will serve as a member of the Compensation Committee.

Bob Beauchamp, BMC’s Chairman and Chief Executive Officer, said, “BMC’s Board
and senior management team remain highly committed to enhancing value for all
BMC stockholders. We believe this settlement with Elliott is an excellent
outcome that will serve all BMC stockholders well, and we will welcome
Mr. Schaper and Mr. Dillon to our Board. We look forward to working with them to
build an even stronger future for BMC.”

Jesse Cohn, Elliott Portfolio Manager, said, “We are very pleased to have worked
constructively with BMC’s management and Board to reach this favorable outcome.
We believe BMC is a great company with a strong product portfolio and a
committed customer base – and one that possesses significant value which can be
realized through a variety of pathways. Jim and John will add exceptional
expertise as they work collaboratively with the existing Board and senior
management team to create value for all BMC stockholders.”

The 2012 Annual Meeting will be held on Wednesday, July 25, 2012, at 8:00 a.m.
Central Time, in the Gateway IV room at the Grand Hyatt DFW in Dallas, Texas.
The record date for determining eligibility to vote at the 2012 Annual Meeting
is June 4, 2012.

The settlement agreement between BMC and Elliott will be included as an exhibit
to the Company’s Current Report on Form 8-K to be filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Jim Schaper is a veteran of the technology industry, with more than 30 years
experience working in leading enterprise software companies. Mr. Schaper is
currently Chairman of Infor Global Solutions, a top Enterprise Software provider
with operations in more than 40 countries around the world. Mr. Schaper founded
Infor Global Solutions in 2002 and has helped oversee its expansion to becoming
the third largest provider of enterprise applications and solutions, with over
85,000 customers, 13,000 employees and $2.8 billion in annual revenues.
Previously, Mr. Schaper held executive positions at Primis Corporation, Medaphis
Corporation and Dun & Bradstreet Software. He is also an Operating Partner at
Golden Gate Capital, and serves on the Board of a variety of software and
technology companies.

John Dillon has extensive experience as a CEO and Director for a diverse group
of leading publicly traded and private cloud computing, SaaS and PaaS companies.
Mr. Dillon is currently the CEO of Engine Yard, the leading cloud platform for
automating and developing Ruby on Rails and PHP applications. Previously,
Mr. Dillon was the CEO of Navis, a private software company, was the CEO of
Salesforce.com and was CEO and Director of Hyperion Solutions. He spent five
years in Sales Management at Oracle, and before beginning his civilian career,
was a nuclear submarine officer in the U.S. Navy. Mr. Dillon serves on the Board
of Directors of a private software company and a regional community bank.

Morgan Stanley & Co. LLC is serving as financial advisor and Wachtell, Lipton,
Rosen & Katz is serving as legal counsel to the Company.

Business Runs on IT. IT Runs on BMC Software.

Business runs better when IT runs at its best. More than 20,000 IT organizations
– from the Global 100 to the smallest businesses – in over 120 countries rely on
BMC Software (NASDAQ: BMC) to manage their business services and applications
across distributed, mainframe, virtual and cloud environments. With the leading
Business Service Management platform, Cloud Management, and the industry’s
broadest choice of IT management solutions, BMC helps customers cut costs,
reduce risk and achieve business objectives. For the four fiscal quarters ended
March 31, 2012, BMC revenue was approximately $2.2 billion. For more
information, please visit www.bmc.com.

###

BMC, BMC Software, and the BMC Software logo are the exclusive properties of BMC
Software Inc., are registered with the U.S. Patent and Trademark Office, and may
be registered or pending registration in other countries. All other BMC
trademarks, service marks, and logos may be registered or pending registration
in the U.S. or in other countries. All other trademarks or registered trademarks
are the property of their respective owners. © Copyright 2012 BMC Software Inc.

FORWARD LOOKING STATEMENTS

This Press Release contains certain forward-looking statements within the
meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended, which are
identified by the use of the words “believe,” “expect,” “anticipate,”
“estimate,” “will,” “contemplate,” “would” and similar expressions that
contemplate future events. Such forward-looking statements are based on
management’s reasonable current assumptions and expectations. Numerous important
factors, risks and uncertainties, including, but not limited to, those contained
in our documents and reports filed with the Securities and Exchange Commission
(the “SEC”), affect our operating results and could cause our actual results,
levels of activity, performance or achievement to differ materially from the
results expressed or implied by these or any other forward-looking statements
made by us or on our behalf. There can be no assurance that future results will
meet expectations. You



--------------------------------------------------------------------------------

should carefully review the cautionary statements described in the documents and
reports we file from time to time with the SEC, specifically our Annual Reports
on Form 10-K, our Quarterly Reports on Form 10-Q and our Current Reports on Form
8-K. Information contained on our website is not part of this Press Release.

Readers are cautioned not to place undue reliance on any forward-looking
statements contained in this Press Release, which reflect management’s opinions
only as of the date hereof. Except as required by law, we undertake no
obligation to revise or publicly release the results of any revision to any
forward-looking statements.

CERTAIN INFORMATION REGARDING PARTICIPANTS

BMC Software, Inc. (“BMC”), its directors and certain of its executive officers
are deemed participants in the solicitation of proxies from BMC stockholders in
connection with the matters to be considered at BMC’s 2012 Annual Meeting. In
connection with the solicitation of proxies, BMC has filed a definitive proxy
statement and other relevant documents concerning the proposals to be presented
at BMC’s 2012 Annual Meeting with the SEC. In connection with the 2012 Annual
Meeting, BMC has mailed the definitive proxy statement to stockholders.
INVESTORS AND STOCKHOLDERS ARE STRONGLY ENCOURAGED TO READ BMC’S DEFINITIVE
PROXY STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO) AND
ACCOMPANYING WHITE PROXY CARD AND OTHER DOCUMENTS FILED WITH THE SEC CAREFULLY
AND IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE AS THEY WILL CONTAIN IMPORTANT
INFORMATION. Detailed information regarding the identity of participants, and
their direct or indirect interests, by security holdings or otherwise, are set
forth in the definitive proxy statement BMC filed with the SEC on June 5, 2012.
Additional information can also be found in BMC’s Annual Report on Form 10-K for
the year ended March 31, 2012, filed with the SEC on May 10, 2012. To the extent
holdings of BMC securities have changed since the amounts printed in the
definitive proxy statement for the 2012 Annual Meeting, such changes have been
or will be reflected on Statements of Changes in Beneficial Ownership of
Securities on Form 4 filed with the SEC. Stockholders will be able to obtain any
proxy statement, any amendments or supplements to the proxy statement and other
documents filed by BMC with the SEC for no charge at the SEC’s website at
www.sec.gov. Copies will also be available at no charge at the Investors section
of our corporate website at http:// investors.bmc.com.

BMC Software Contacts

Investors:

Derrick Vializ

BMC Software, Inc.

713-918-1805

derrick_vializ@bmc.com

or

Thomas Germinario / Jordan Kovler / Richard Grubaugh

D.F. King & Co., Inc.

212-269-5550



--------------------------------------------------------------------------------

Media:

Joele Frank / Andy Brimmer / Jennifer Friedman

Joele Frank, Wilkinson Brimmer Katcher

212-355-4449

Elliott Management Media Contacts

Peter Truell

Elliott Management

212-478-2080

or

Tom Johnson

Abernathy MacGregor

212-371-5999